Remarks
Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter.
With respect to the independent claim 21, the prior arts of record do not teach or fairly suggest, in combination with other limitations, generating a judgment based on the assertions wherein a judgment comprises a logical or extralogical epistemological assertion about one or more field values of a corresponding record stored locally at the plurality of component DBs and each local DB converts an update judgment into serializable local DB transactions and executes the serializable local DB transactions on their respective data storage devices accordingly.
Claims 30 and 35 are allowed because they recite similar limitations to claim 21.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159